Case 4:17-cv-02818 Document 38-46 Filed on 01/16/19 in TXSD Page 1 of 5




EXHIBIT X-1




                                                        APPENDIX 0405
Case 4:17-cv-02818 Document 38-46 Filed on 01/16/19 in TXSD Page 2 of 5




                                                        APPENDIX 0406
Case 4:17-cv-02818 Document 38-46 Filed on 01/16/19 in TXSD Page 3 of 5




                                                        APPENDIX 0407
Case 4:17-cv-02818 Document 38-46 Filed on 01/16/19 in TXSD Page 4 of 5




                                                        APPENDIX 0408
Case 4:17-cv-02818 Document 38-46 Filed on 01/16/19 in TXSD Page 5 of 5




                                                        APPENDIX 0409
